Citation Nr: 1619015	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left total knee arthroplasty.

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to November 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder (claimed as secondary to service-connected left total knee arthroplasty) has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 30 percent for left total knee arthroplasty, as well as entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

These claims were previously remanded by the Board in January 2014, at which time the Board directed the RO to schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected left knee disability.  Pursuant to the Board's January 2014 Remand directives, the Veteran was provided with a VA knee examination in March 2014.  Crucially, when conducting range of motion testing on the left knee, the VA examiner indicated that the Veteran's flexion was limited to 100 degrees, with no evidence of painful motion.  Following repetitive-use testing with three repetitions, the VA examiner reported that the Veteran's left knee flexion was limited to merely 10 degrees; however, the examiner later indicated that the Veteran did not exhibit any additional limitation in range of motion following repetitive-use testing.  

The Board cannot speculate as to whether this significant inconsistency was due to a mere clerical error, and finds the March 2014 VA examination report to be self-contradictory and therefore inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, the claim of entitlement to an increased evaluation for left total knee arthroplasty must be remanded so an adequate medical opinion can be generated.  

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds that any decision with respect to the remanded issue of an increased rating for the Veteran's left knee symptomatology may affect the TDIU claim.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with this issue because if this issue is substantiated in whole or in part, the Veteran's overall disability percentage and the number of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation may be affected.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  Id. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature, extent, and severity of his left knee disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation, or locking. 

Then, the examiner should opine as to the impact the Veteran's service-connected left knee disability has on his ability to secure or follow a substantially gainful occupation, considering his work experience and training or education.  When addressing the functional effects, the examiner must not consider the effects of age or any non-service connected disabilities.

2.  The Veteran must be notified that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

3.  Thereafter, readjudicate the matters on appeal, to include the issues of entitlement to a TDIU and a higher evaluation for the service-connected left knee disability.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







